EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James Tarolli on 06/14/2022.
The application has been amended as follows: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

Claims 1-10 (Cancelled)
Claim 11 (Currently Amended)  A method of operating an all-wheel steering system for a motor vehicle comprising the steps of:
(a)	analyzing stored map data and/or camera image data to detect a presence of an upcoming bend in a road on which the motor vehicle is traveling,
(b)	when the presence of the upcoming bend is detected, adjusting a front axle steering ratio in the motor vehicle as a function of a rear axle steering angle and the presence of the upcoming bend prior to the motor vehicle reaching the upcoming bend, and
(c)	turning front wheels of the motor vehicle by a front axle steering angle, the front axle steering angle being a function of a steering wheel angle and the front axle steering ratio in the motor vehicle, the front axle steering ratio being a ratio of the steering wheel angle to the front axle steering angle,
wherein the front axle steering ratio is further adjusted as a function of angular positions of a steering wheel and at least one of the front axle steering angle and the rear axle steering angle is adjustable for driving dynamics control, wherein the rear axle steering angle is changed and the front axle steering ratio is adjusted based on the changed rear axle steering angle and the presence of the upcoming bend.

Claims 12-13 (Cancelled)
Claim 14 (Previously Presented)  The method according to claim 11, wherein the detected presence of the upcoming bend results in a reduction in the front axle steering ratio.
Claim 15 (Cancelled)
Claim 16 (Cancelled)  
Claim 17 (Previously Presented)  The method according to claim 11, wherein the stored map data is provided by a navigation system and the camera image data is provided by a vehicle-side camera.
Claim 18 (Cancelled) 
Claim 19 (Previously Presented)  The method according to claim 11, wherein the front axle steering ratio in the motor vehicle is adjusted before the front wheels of the motor vehicle are turned.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHID BENDIDI/Primary Examiner, Art Unit 3667